In a proceeding by an administrator for leave to compromise a claim for damages for the wrongful death of the intestate, objectants, the intestate’s adult children, appeal from an order of the Surrogate’s Court, Queens County, dated December 28, 1959, authorizing the administrator to compromise said claim on the ground that he, individually, is entitled to the entire recovery. Objectants also appeal from the decision of said court, dated December 17, 1959, on which the order appealed from was entered. Order affirmed, without costs. No opinion. Appeal from decision dismissed. No appeal lies from a decision (Gitter v. Schiff, 10 A D 2d 974). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.